



PERFORMANCE STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”), is made effective as of the 10th day of March,
2016, (hereinafter called the “Date of Grant”), between Team Health Holdings
Inc., a Delaware corporation (hereinafter called the “Company”), and
[PARTICIPANT NAME] (hereinafter called the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Team Health Holdings Inc. Amended and
Restated 2009 Stock Incentive Plan (the “Plan”), which Plan is incorporated
herein by reference and made a part of this Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the performance stock unit award
provided for herein (the “PSU Award”) to the Participant pursuant to the Plan
and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of the PSUs. Subject to the terms and conditions of the Plan and the
additional terms and conditions set forth in this Agreement, the Company hereby
grants to the Participant a PSU Award consisting of a contractual right to
receive a number of Shares set forth in the Performance Stock Unit Grant Notice,
attached hereto as Exhibit A (the “Grant Notice”) (hereinafter called the
“PSUs”), subject to vesting requirements. The PSUs shall vest and become
nonforfeitable and provide for delivery of the Shares underlying such PSUs in
accordance with Sections 2 and 3 hereof.
2.Vesting.
(a)Subject to the conditions contained herein and the Plan, the PSUs shall vest
and the restrictions on such PSUs shall lapse as provided in the Grant Notice,
subject to satisfaction of the applicable “Service Vesting Condition” and
“Performance Vesting Conditions”, as defined in the Grant Notice attached
hereto. Notwithstanding the foregoing, in the event the Participant’s Employment
with the Company is terminated (x) by the Company without Cause following the
one year anniversary of the Date of Grant, or (y) due Participant’s death or
disability (any such termination under clause (x) or (y), a “Qualified
Termination”) prior to the Scheduled Vesting Date (as defined in the Grant
Notice), then the PSUs shall remain subject to the Performance Vesting
Conditions (to the extent not previously achieved) and shall be deemed to have
satisfied a pro-rata portion of the Service Vesting Condition, determined on a
pro-rata daily basis over the three-year period commencing on the Date of Grant
through the date of such Qualified Termination.
(b)If the Participant’s Employment with the Company terminates for any reason
other than due to a Qualified Termination prior to the Scheduled Vesting Date,
all PSUs, to the extent not previously vested, shall be forfeited by the
Participant without consideration.
(c)Notwithstanding any other provision of this Agreement to the contrary, in the
event of a Change in Control, the PSUs shall, to the extent not then vested and
not previously


1



--------------------------------------------------------------------------------





forfeited, immediately vest (i) at deemed “Target” level performance (as set
forth in the Grant Notice) to the extent the Performance Period is not completed
prior to the Change in Control or (ii) based on actual performance to the extent
the Performance Period is completed on or prior to the Change in Control.
3.Delivery of Shares Underlying the PSUs. Upon or as soon as practicable
following the vesting of PSUs based on satisfaction of both the Performance
Vesting Conditions and the Service Vesting Condition, or upon a Change in
Control, as applicable under Section 2 above, the Company shall deliver to the
Participant a number of Shares corresponding to such vested number of PSUs in
satisfaction of the Company’s obligations to the Participant in respect of such
PSUs. Accordingly, in the event of a Qualified Termination, such delivery shall
occur upon or as soon as practicable following the later to occur of such
Qualified Termination or the end of the Performance Period and, in any event, no
later than 2½ months following such later date. Certificates evidencing the
Shares delivered upon settlement of the PSUs as described in the preceding
sentence shall be issued by the Company and shall be registered in the
Participant’s name on the stock transfer books of the Company promptly after the
relevant Share delivery date; and no certificates shall be issued for fractional
Shares. Notwithstanding the foregoing, the Company may elect to recognize the
Participant’s ownership of Shares through uncertificated book entry. The
Participant shall not be entitled to receive any Shares or other payments with
respect to forfeited PSUs.
4. No Rights as a Stockholder Prior to Settlement; Dividend Equivalent Rights.
The Participant shall have no voting or other shareholder rights with respect to
the Shares underlying the PSUs unless and until such Shares are delivered to the
Participant in accordance with Sections 2 and 3 hereof. Notwithstanding the
forgoing, the Participant shall be entitled to receive dividend equivalent
payments with respect to outstanding PSUs as described in this Section 4. In the
event that the Company pays any cash or in-kind dividends (including dividends
paid in Shares) on Shares while the PSUs are outstanding, the Company shall
credit to a notional account the cash and in-kind payments that would have been
payable on the Shares underlying the PSUs if such Shares would have been
outstanding at the time of dividend payment, and then the Company shall pay to
the Participant such cash or in‑kind amounts (adjusted for any performance
components) when, and if, such corresponding Shares underlying the PSUs are
delivered to the Participant pursuant to Section 3. In the event that the PSUs
are forfeited pursuant to Section 2, any corresponding dividend equivalent
payment rights shall also be forfeited.
5. No Right to Continued Employment. The granting of the PSUs evidenced by this
Agreement shall impose no obligation on the Company or any Affiliate to continue
the Employment of the Participant and shall not lessen or affect the Company’s
or its Affiliate’s right to terminate the Employment of such Participant.
6.Transferability. The PSUs may not, at any time prior to settlement of the
underlying Shares pursuant to Section 3, be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
7.Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the PSUs, their grant
or vesting or any payment or transfer with respect to the PSUs, to include
withholding of vested shares, and to take such additional action as


2



--------------------------------------------------------------------------------





may be necessary in the opinion of the Committee to satisfy all obligations for
the payment of such withholding taxes.
8.Securities Laws. Upon the vesting and settlement of any PSUs, the Participant
will make or enter into such written representations, warranties and agreements
as the Committee may reasonably request in order to comply with applicable
securities laws or with this Agreement.
9.Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
10.Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware without regard to conflicts of
laws.
11.PSU Award Subject to Plan. By entering into this Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The PSU Award and the PSUs granted hereunder are subject to the Plan. The
terms and provisions of the Plan, as it may be amended from time to time, are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.
12.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
[Signatures on next page.]


3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the day and year first above written.
Team Health Holdings Inc.


___________________________________
Name: Steven E. Clifton
Title: Executive Vice President and General Counsel


Participant



[PARTICIPANT NAME]








4



--------------------------------------------------------------------------------






EXHIBIT A
TEAM HEALTH HOLDINGS INC. AMENDED AND RESTATED
2009 STOCK INCENTIVE PLAN
PERFORMANCE STOCK UNIT GRANT NOTICE
[Employees]
Team Health Holdings Inc. (the “Company”), pursuant to its Amended and Restated
2009 Stock Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of performance stock units (the “PSUs”) set forth below.
The PSUs are subject to all of the terms and conditions as set forth herein, in
the Performance Stock Unit Award Agreement, and in the Plan, all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan or Performance Stock
Unit Award Agreement, as applicable.
Participant:
[Insert Participant Name]
Date of Grant:
[Insert Date of Grant]
Number of Performance Stock Units:
[Insert No. of Shares] Shares
Scheduled Vesting Date:
Performance Period:
Third anniversary of the Date of Grant
January 1, 2016 to December 31, 2017

Vesting Schedule:                     


1.    Performance Criteria. Subject to the Participant meeting the Service
Vesting Condition, and the achievement of the Performance Components, on the
Scheduled Vesting Date the applicable number of PSUs (determined based on the
applicable Achievement Percentage with respect to each Performance Component),
if any, shall vest. All determinations with respect to each Performance
Component shall be made by the Committee and the applicable Performance
Components shall not be achieved and the PSUs shall not be eligible to vest
until the Committee certifies that such Performance Components have been met.
(a) Revenue Performance Component. The total number of PSUs that become vested
based on the Performance Period Revenue shall be equal to (x) the total number
of PSUs granted hereunder multiplied by (y) a Performance Component relative
weighting factor equal to 40%, multiplied by (z) the applicable Achievement
Percentage, determined as follows, and rounded down to the nearest whole PSU:
Level of Achievement
Performance Period Revenue
Achievement Percentage
Below Threshold
Less than $9.191B
0%
Threshold
$9.191B
50%
Target
$10.213B
100%
Maximum
$11.234B or above
200%



(b) EBITDA Performance Component. The total number of PSUs that become vested
based on the Performance Period EBITDA shall be equal to (x) the total number of
PSUs granted hereunder multiplied by (y) a Performance Component relative
weighting factor equal to


5



--------------------------------------------------------------------------------





40%, multiplied by (z) the applicable Achievement Percentage, determined as
follows, and rounded down to the nearest whole PSU:
Level of Achievement
Performance Period EBITDA
Achievement Percentage
Below Threshold
Less than $1.015B
0%
Threshold
$1.015B
50%
Target
$1.128B
100%
Maximum
$1.240B or above
200%



(c) ROIC Performance Component. The total number of PSUs that become vested
based on the Company’s ROIC shall be equal to (x) the total number of PSUs
granted hereunder multiplied by (y) a Performance Component relative weighting
factor equal to 20%, multiplied by (z) the applicable Achievement Percentage,
determined as follows, and rounded down to the nearest whole PSU:
Level of Achievement
ROIC
Achievement Percentage
Below Threshold
Less than 10.8%
0%
Threshold
10.8%
50%
Target
12%
100%
Maximum
13.2% or above
200%



2.    Termination of Employment. Upon a termination of Employment, the
Participant shall be treated in accordance with the Performance Stock unit Award
Agreement.
3.    Definitions. For the purposes of this Grant Notice:
(a)“Achievement Percentage” means the percentage multiplier specified above with
respect to the “Below Threshold,” “Threshold,” “Target” and “Maximum” levels for
each Performance Component, or a percentage determined using linear
interpolation if actual performance falls between any two levels.
Notwithstanding the foregoing, in the event that actual performance does not
meet the “Threshold” level for any Performance Component, as applicable, the
“Achievement Percentage” with respect to such Performance Component shall be
zero.
(b)“Adjusted EBITDA” means the Company’s adjusted earnings before interest,
taxes, depreciation and amortization, as reported in (or otherwise calculated in
a manner consistent with) the Company’s Form 10-Ks and Form 10-Qs as filed with
the Securities and Exchange Commission.
(c) “Net Revenue” means the Company’s net revenue, as reported in (or otherwise
calculated in a manner consistent with) the Company’s Form 10-Ks and Form 10-Qs
as filed with the Securities and Exchange Commission.
(d)“Performance Components” means the Performance Period EBITDA, Performance
Period Revenue and ROIC performance criteria applicable to the PSU Award.
(e) “Performance Period EBITDA” means the cumulative Adjusted EBITDA over the
Performance Period.


6



--------------------------------------------------------------------------------





(f) “Performance Vesting Conditions” means the achievement of the Performance
Components as determined under this Exhibit A, at levels at or above threshold
level performance.
(g) “Performance Period Revenue” means the cumulative Net Revenue over the
Performance Period.
(h)“ROIC” means the Company’s percentage rate of return on invested capital over
the Performance Period calculated as follows: net operating profit after taxes
divided by Average Invested Capital.
(i)“Service Vesting Condition” means the Participant’s continued Employment with
the Company through the Scheduled Vesting Date.
*    *    *






7

